Application for a stay denied upon condition that the parties proceed to a trial of the issues raised by the complaints and any answers or supplemental pleadings that may be served which trial is set to commence at the Special Term of the Supreme Court held in Erie County on Monday, July 15, 1957, and upon the further condition that if the trial is not concluded and the issues decided on or before July 29, 1957, the application for a stay is granted, with leave to the plaintiffs to apply to Special Term for an order directing the appellants to furnish security for any damages that may be incurred as the result of the stay. (Order entered July 11, 1957.)